227 F.3d 981 (7th Cir. 2000)
Jane R. Doe and Jane C. Doe, Plaintiffs-Appellants,v.Howe Military School et al., Defendants-Appellees.
No. 99-3057
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 10, 2000Decided September 21, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  Nos. 395-CV-0206RM & 395-CV-0717RM--Robert L. Miller,  Jr., Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Flaum, Chief Judge, and Coffey and Diane P.  Wood, Circuit Judges.
Diane P. Wood, Circuit Judge.


1
The two Jane Does  before us in this case claim that they suffered  from a variety of forms of sexual harassment,  abuse, and fraud when they attended Howe Military  School, in Howe, Indiana, in the early 1990s.  They relied on Title IX of the Educational  Amendments of 1972, 20 U.S.C. sec.sec. 1681-88,  and a variety of state law theories to support  their claims. The district court dismissed all  but Jane C. Doe's fraud claim on the ground that  those claims were barred by the applicable  statutes of limitations. With the grant of  summary judgment for Howe on the remaining fraud  claim, the proceedings in the district court were  over, and the plaintiffs took this appeal.  Finding no error in the court's rulings, we  affirm.


2
* In 1989 and 1990, Jane R. Doe and Jane C. Doe  enrolled as students at Howe Military School.  Howe is a military boarding school operated as a  not-for-profit Indiana corporation. At the time  of enrollment, Jane C. was 14 and Jane R. was 15.  The two women allege that they suffered various  forms of abuse during their time as students at  Howe. Specifically, they allege that John R.  Giles, a U.S. Army Sergeant who worked as a  Military Instructor and Tactical Officer at the  school, sexually abused them repeatedly. Giles  would offer to cancel their demerits or to give  them special privileges--like soda pop, candy and  cigarettes--in return for sexual favors. Jane R.  and Jane C. felt compelled to agree. In addition,  they allege that Giles and other Howe employees  made derogatory comments about them, implying  they were immoral and unchaste; that the school's  employees spoke poorly about female cadets in  general; and that male cadets harassed and abused  them.


3
Years later, Jane R. and Jane C. sued Howe  Military School, Giles, Thomas Merritt  (Superintendent of Howe), Lawrence E. Cowles  (Commandant of Howe), and Timothy L. Cook  (Tactical Officer at Howe), the latter three in  both their individual and official capacities.  Although their suits were separate, they filed  identical seven-count complaints. Count I of each  complaint alleged quid pro quo sexual harassment  under Title IX; Count II alleged hostile  environment discrimination under Title IX; Count  III alleged negligence; Count IV alleged  intentional harm; Count V alleged assault and  battery; Count VI alleged invasion of privacy;  Count VII alleged defamation. Jane C. also added  a Count VIII to her complaint, alleging fraud.  Both plaintiffs explained the timing of their  legal action by noting that the suits were filed  within a year of their becoming aware of their  injuries. For Jane R., the date of that  realization was April 1994; she filed suit the  following March. Jane C. became aware of her  injuries in April 1995 and filed suit in August  of that year. On May 13, 1996, the district court  consolidated the two cases, along with those of  three other former Howe students.


4
The district court eventually dismissed Counts  I - II (Title IX claims) and Counts III - VII  (state law claims) on the grounds that the claims  were time-barred. The court then granted summary  judgment on Jane C.'s Count VIII (fraud). At that  point, it entered a final judgment on the consolidated cases, the effect of which we now  address.

II

5
Before we can reach the merits, we must first  decide whether we have jurisdiction over Jane  R.'s appeal. The answer depends on the degree to  which these two cases were consolidated in the  district court. If they merged entirely, then  there was no appealable final judgment until the  last claim of the last party was resolved.  Moreover, if they merged entirely, then the  filing of a timely motion under Fed. R. Civ. P.  59(e) by one party sufficed to toll the time for  filing a notice of appeal for all parties. See  Fed. R. App. P. 4(a)(4)(A)(iv). If, on the other  hand, the two cases were still technically  separate enough to require separate final  judgments, then one person's filing of a Rule  59(e) motion would be of no help to the other,  and Jane R.'s appeal would be untimely.


6
In order to sort all of this out, we need to  examine the history of the cases and their  consolidation. Jane C.'s case was originally  assigned the case number 395-CV-717; Jane R.'s  case had the number 395-CV-206. On May 13, 1996,  the district court consolidated these two cases  with three others, stating:


7
. . . the court CONSOLIDATES, for purposes of  discovery and trial, the following cases


8
395-  206RM, 395-240RM, 395-453RM, 395-717RM, and  395-818RM. All filings in these five  consolidated cases shall henceforth be docketed  in Cause No. 395-CV-206, and the Scheduling  Order entered in 395-CV-206 shall govern these  five consolidated cases.


9
Later orders related to these cases were issued  under docket number 395-CV-206 (which had  originally pertained only to Jane R.'s case),  often with the notation "consolidated" somewhere  in the caption.


10
The consolidated case proceeded. Over time, all  of Jane R.'s seven claims were dismissed in a set  of three orders issued on August 29, September  23, and October 25, 1996. As Jane R.'s part of  the case appeared to be over, on January 30,  1997, the defendants filed a motion under Fed. R.  Civ. P. 50 and 54(b) to enter a final judgment in  her case. Ten months later, on November 17, 1997,  the district court denied the motion. The  district court acknowledged the defendants'  desire to put to rest Jane R.'s claims, but it  found that granting the motion for a final  judgment in Jane R.'s case would inevitably lead  to successive appeals on identical issues, since  Jane C. would in all likelihood appeal the  resolution of the claims she had in common with  Jane R. once all of her claims had been finally  adjudicated.


11
As it turned out, Jane C.'s case was the last  of the five cases to be fully resolved. (The  three other plaintiffs whose cases had been  consolidated with Jane C.'s and Jane R.'s settled  their claims.) On June 21, 1999, the district  court entered two judgments. The first one had a  caption listing all five of the plaintiffs in the  consolidated cases and their individual case  numbers; the consolidated case number appears  under the heading "Judgment in a Civil Case." The  other judgment listed only Jane C. Doe as  plaintiff; under the heading "Judgment in a civil  case" appears Jane C.'s individual case number as  well as the notation "(Member case to case  consolidation with lead case 395-CV-206 RM)."  The text of both documents was identical,reading:


12
IT IS ORDERED AND ADJUDGED that no issues  remaining, judgment is hereby entered for the  defendants on the amended complaint (all claims)  of Jane C. Doe in consolidated cause 3:95-CV-206  and shall close 395-CV-717, the case in which  Jane C. Doe's complaint was originally filed.


13
(Italics added.) Jane C. then filed a Rule 59(e)  motion on July 6, 1999. The court denied her  motion on July 12, 1999, and both Jane R. and  Jane C. filed a joint notice of appeal on August  11, 1999.


14
The defendants urge that the judgments of June  21, 1999, addressed only Jane C.'s case, and thus  that Jane R. was too late in filing her notice of  appeal. They focus on Jane R.'s failure to join  in Jane C.'s Rule 59 motion, rather than arguing  that the final judgment in Jane R.'s case was  entered back around October 25, 1996. In their  response to this argument, the Does inadvertently  raise a different potential problem with Jane  R.'s appeal. They suggest in their reply brief  that perhaps "no final judgment as to Jane R.  Doe's claims was ever entered." Reply Brief at 5;  see also id. at 7. Putting to one side the effect  of the consolidated June 21 judgment that lists  Jane R's docket number, this statement is  literally true. The district court entered no  Rule 58 judgment in Jane R.'s case after the  October 25, 1996, order disposing of the last of  her claims; it declined to enter a Rule 54(b)  judgment in her case; and there is no separate  Rule 58 judgment for Jane R. in the record.  Instead, we have a consolidated Rule 58 judgment  whose caption (but not text) refers to her case,  and we have a separate Rule 58 judgment whose  caption and text refer only to the final  disposition of Jane C.'s case. If the defendants  are correct that Jane R. could not take advantage  of Jane C.'s Rule 59 motion, then her effort to  appeal would be barred as untimely. If the  plaintiffs are correct that there was never a  final judgment for Jane R., then the proper  course would be to dismiss her appeal as  premature and wait for the district judge to  complete proceedings in her case. And if the  plaintiffs' original position is correct--that  the consolidation cures all these problems--then  we can proceed to the merits on both claims.


15
While we regret that this became so  complicated, we conclude that the third of these  possibilities best describes what happened below,  and thus that both appeals are properly before  us. Two questions are relevant to this  determination: (a) whether each plaintiff's case  retained its separate identity and, if not, (b)  whether the district court in fact disposed of  all the claims, rendering the case appealable  even in the absence of a formal Rule 58 judgment.  See Otis v. City of Chicago, 29 F.3d 1159, 1165-  66 (7th Cir. 1994) (en banc) (holding Rule 58  judgment not necessary for appellate  jurisdiction).


16
Unfortunately, the fact that the district court  consolidated the cases under Rule 42(a) does not  give a simple answer to the first question. The  circuits disagree about whether or not this step  causes the previously separate cases to merge and  lose their individual identity. The issue arises  most frequently in the context of whether a Rule  54(b) judgment is required before a case that has  been consolidated with others can be appealed.  Compare, e.g., In re Massachusetts Helicopter  Airlines, Inc., 469 F.2d 439 (1st Cir. 1972)  (treating all consolidated cases as separate for  purposes of appellate jurisdiction), with Huene  v. United States, 743 F.2d 703, 705 (9th Cir.  1984) (treating cases consolidated for any  purpose as a single case for appealability  determinations); see also, Sandwiches, Inc. v.  Wendy's Int'l, Inc., 822 F.2d 707, 710 (7th Cir.  1987) (describing approaches of various  circuits); Wright & Miller, Federal Practice and  Procedure sec. 2382 at 429, sec. 2386 at 468-69  & nn. 8, 9 (1995). This circuit has opted not to  take a strict, categorical approach. Instead, we  "look[ ] to the purposes of the final decision  rule and allow[ ] an appeal without a Rule 54(b)  judgment only when the parties and questions  readily are distinct." Sandwiches, 822 F.2d at  710. We explained our approach in Ivanov-McPhee  v. Washington Nat'l Ins. Co., 719 F.2d 927 (7th  Cir. 1983)


17
[W]here consolidated cases could, without undue  burden, have been brought as one action, where  there is no clear evidence that they have in  substance been consolidated only for limited  purposes, and where there is no showing that the  appellant's interests will be seriously  undermined by dismissal of the appeal, the  provisions of Rule 54(b) must be complied with,  notwithstanding that the judgment in question  disposes of all the claims and parties on one of  the original actions.


18
Id. at 930. See also Eckstein v. Balcor Film  Investors, 8 F.3d 1121, 1125 (7th Cir. 1993).


19
Although the language in the two Rule 58  judgments of June 21 confused matters, the record  demonstrates that the district court and the  parties understood these cases to be consolidated  for all purposes. Even though each plaintiff's  case presented a slightly different mix of  defendants and claims, and the district court was  careful to keep track of the progress of each  individual plaintiff's claims, the cases had such  tremendous overlap that the court treated them as  one. All orders were entered under the  consolidated case number and caption, settlement  conferences and updates were conducted jointly,  and progress reports referred to all of the  cases. That the defendants moved for a Rule 54(b)  judgment for Jane R.'s claims demonstrates that  they believed the court's consolidation of the  various cases in effect merged them into a single  action. Cf. Eckstein, 8 F.3d at 1125 (finding  district court did not merge consolidated cases  where court explicitly stated there was no merger  and entered a separate Rule 58 judgment in each  individual case). The district court's order  denying the defendants' motion reinforces this  view. Although it is more usual that a  consolidation merges cases into one where each  case has the same plaintiff, see, e.g., Ivanov-  McPhee, supra, we find that merger occurred here.  As we explained in Eckstein: "[C]ourts should  keep in mind the relation between consolidation  and appeal. Preserving formally separation may  multiply the number of appeals, which should not  occur when there is only one nucleus of facts." 8 F.3d at 1125.


20
This finding takes care of both potential  problems with Jane R.'s appeal. First, under Fed.  R. App. P. 4(a)(4)(A), we find that Jane C.'s  Rule 59(e) motion tolled the filing period for  both plaintiffs, as that rule extends the time to  appeal "for all parties." Had Jane R. and Jane C.  originally filed suit together, they would both  be "parties" to the same suit. See Eckstein, 8 F.3d at 1124-25. The nature of the consolidation  in this case achieved the same result. Second, we  find that the district court's orders of June 21,  1999, demonstrate that the court understood that  by resolving Jane C.'s fraud claim, it was  resolving the last outstanding claim of the  consolidated case; the manner in which judgment  was entered on this claim demonstrates that the  district court meant to terminate the  consolidated case as a whole. Therefore, a  separate Rule 58 judgment specifically  terminating Jane R.'s case was unnecessary, and  our jurisdiction over both parties' appeals is  secure.

III

21
Turning now to the merits, the Does' appeals  raise five issues. First, both Does contest the  district court's dismissal of their claims I -  VII as time-barred. Second, both Does argue that  the district court should have granted them leave  to amend their complaints. Third, Jane C. appeals  the district court's grant of summary judgment in  favor of the defendants on her fraud claim.  Finally, they contest (fourth) the district  court's rulings regarding discovery and (fifth)  its denial of Jane C.'s Rule 59(e) motion.

A.  Rule 12(c) Dismissal

22
After the pleadings were closed, the court  dismissed Counts III - VII (all state law claims)  on September 23, 1996, on the grounds that they  were time-barred under Indiana law. In the same  order, the court also dismissed the two Title IX  claims (Counts I and II) as time-barred. Title IX  does not have its own statute of limitations. The  court therefore borrowed the state statute of  limitations for personal injury actions--the  state law claim the court viewed as most similar  to the Title IX allegations--and applied it to  the Title IX claims. We review de novo the  district court's Rule 12(c) dismissal of the  claims as time-barred. Gutierrez v. Peters, 111 F.3d 1364, 1368 (7th Cir. 1997).


23
Indiana law requires that any action for  injuries to the person or character must be  commenced within two years after the cause of  action accrues. IC 34-11-2-4 (formerly Ind. Code  sec. 34-1-2-2(1)). "[A] cause of action for a  tort claim accrues and the statute of limitations  begins to run when the plaintiff knew, or in the  exercise of ordinary diligence, could have  discovered that an injury had been sustained as  a result of the tortious act of another." Wehling  v. Citizens Nat'l Bank, 586 N.E.2d 840, 843 (Ind.  1992); see also, Burks v. Rushmore, 534 N.E.2d 1101, 1103-04 (Ind. 1989). There is an exception  for cases where the plaintiff is under a legal  disability when the cause of action accrues. In  those circumstances, she may bring the cause of  action within two years after the disability is  removed. IC 34-11-6-1 (formerly Ind. Code sec.  34-1-2-5). So, for example, where the plaintiff  was a minor when the cause of action accrued, she  must bring the action within two years of  reaching majority.


24
Both Does filed their actions more than two  years after reaching majority: Jane R. turned 18  on October 5, 1992, and filed suit March 21,  1995; Jane C. turned 18 on February 11, 1993, and  filed suit August 30, 1995. Thus, the general  tolling period provided by IC 34-11-6-1 cannot  save their actions. Recognizing that, they both  argue that their suits are nonetheless timely  because the date from which the two years started  to run was the date when each became aware of her  psychological injuries, not the time of the  underlying events (as tolled during their  minority). Here, they assert (and we accept for  present purposes) that they filed suit within two  years of the time when they recognized their  injuries.


25
While we appreciate the often elusive nature of  psychological injury, we conclude that the  plaintiffs' argument cannot prevail in the face  of the Indiana Supreme Court's decision in Doe v.  Shults-Lewis Child and Family Services, 718 N.E.2d 738 (Ind. 1999). In Shults-Lewis, two  women who had been foster children at the Shults-  Lewis home sued the home for repeated sexual  abuse suffered at the hands of one of the home's  employees. Both women left the home in the late  1960s and did not bring suit until 1990, well  into adulthood. Jane F. testified regarding the  precise events of abuse, including hundreds of  acts of intercourse and the abusive employee's  giving her quinine pills to induce an abortion.  She did not bring suit until 1990 because until  then she did not realize the connection between  the abuse and her psychological distress. Jane I.  also suffered hundreds of incidents of sexual  abuse; Jane I., however, did not remember  anything regarding the abuse until 1990, when she  had several conversations with Jane F. and other  members of the group home about the abuse. These  conversations triggered memories about the  circumstances surrounding the abuse, but not the  actual events of abuse. The defendants argued  that both women's claims were time-barred. The  Indiana Supreme Court came to a different result  for each plaintiff. Jane F.'s claims were barred,  because: "Where the plaintiff actually retains  memories of the event, there is nothing to cause  a delay in the commencement of the cause of  action. There was nothing to prevent [Jane F.]  from bringing her claim when her legal disability  ended at age eighteen." 718 N.E.2d at 747 n.3. In  contrast, Jane I.'s claims were not time-barred  because she had no memory of the events and had  presented sufficient facts to invoke the  equitable doctrine of fraudulent concealment,  which tolled the statute of limitations.  Following the logic used in cases involving  suppressed memories of parental abuse, the court  also ruled that the home may be estopped from  asserting the statute of limitations in Jane I.'s  case, because the home was her guardian and  therefore owed a duty to inform her of the facts  of abuse. Because the home did not inform Jane I.  (and Jane I. had no independent memories of the  abuse), it concealed the information necessary  for her to assert her claim any earlier. Id. at  748.


26
The Indiana Supreme Court's analysis of Jane  F.'s claims controls in this case: both Jane R.  and Jane C. remembered the events of abuse, and  therefore nothing prevented them from asserting  their claims during the two years after they  reached majority. The district court applied the  same statute of limitations, and the same  analysis, to the Does' Title IX claims. Because  the plaintiffs do not challenge whether it was  correct for the district court to borrow the  state statute of limitations for the Title IX  claims, we do not address whether that ruling was  correct.

B.  Denial of Motion for Leave to Amend

27
The Does requested leave to amend their  pleadings if the district court granted the  motions to dismiss the claims as time-barred, and  the motions to dismiss the Title IX claims  against the individual defendants. The Does'  request to amend consisted of the following:

IV.  REQUEST IN THE ALTERNATIVE

28
In the alternative, plaintiffs request that they  be permitted to amend their complaints to more  specifically allege a claim against the  individual defendants, Merritt and Cowles, under  Title IX, or, in the alternative, to state a  claim against the individual defendants, Merritt  and Cowles, pursuant to 42 U.S.C. sec. 1983.  Amendments to pleadings should be freely given  when justice so requires.


29
They also wanted to amend their pleading against  defendant Giles in the event the court granted  Giles's motion for judgment on the evidence. The  district court denied the motions, because they  did not comply with District Rule 7.1, which  states "[e]ach motion shall be separate;  alternative motions filed together shall each be  named in the caption on the face." The district  court noted that the Does failed to explain in  their request precisely how they planned to amend  their complaints, they did not demonstrate good  cause to amend the pleadings after the deadline,  nor more generally did they show why justice  required such amendments.


30
Whether the grant or denial of leave to amend  was proper is a question we review for abuse of  discretion. Bisciglia v. Kenosha Unified Sch.  Dist. No. 1, 45 F.3d 223, 226 (7th Cir. 1995).  Fed. R. Civ. P. 15(a) provides that, with the  exception of amendments made before the answer is  served, "a party may amend the party's pleading  only by leave of court or by written consent of  the adverse party; and leave shall be freely  given." Although this is a liberal standard,  under which "leave to amend shall be freely  granted when justice so requires," "justice may  require something less in post-judgment  situations than in pre-judgment situations."  Twohy v. First Nat'l Bank, 758 F.2d 1185, 1196  (7th Cir. 1985), quoted in Diersen v. Chicago Car  Exchange, 110 F.3d 481, 489 (7th Cir. 1997).


31
In this case, the district court did not abuse  its discretion in denying the Does' motions to  amend the pleadings. As the judge observed, the  motions did not state what specifically the Does  planned to allege in their amended pleadings. See  Glatt v. Chicago Park Dist., 87 F.3d 190, 194  (7th Cir. 1996) (holding motion to amend or  supplement the complaint, unlike an original  complaint, "requires more to compel acceptance  than the fact that the pleading sought to be  added states a claim"). With respect to the Title  IX claim, the Does argue that "it was clear that  the requested amendments went to the issue of  whether plaintiffs should have known of their  causes of action earlier, because that was the  issue raised by defendants' motions." A quick  glance at the motion, which we have set forth  above, shows that this is not the case. District  courts do not have to engage in guessing games  about proposed amendments, and the judge here was  well within his discretion to deny this motion.


32
The Does did state something more specific with  regard to their desire to bring a sec. 1983  action. But they could have alleged a sec. 1983  violation in their original or amended  complaints. They provide no reason why this new  claim could only be brought at the last moment.  If there were facts warranting the delay, the  Does should have brought them to the court's  attention. See Glatt, 87 F.3d at 194 (stating  court should consider the probable merit of the  claim sought to be added, as well as whether the  claim could have been added earlier and the  burden on the defendant in trying to meet it).  Furthermore, as Giles points out, it would have  been futile to have allowed the Does to amend  their complaints to assert a sec. 1983 action,  because such an action would also have been time-  barred under Indiana's two-year statute of  limitations. See Stevens v. Northwest Indiana  Dist. Council, United Brotherhood of Carpenters,  20 F.3d 720, 726 (7th Cir. 1994).


33
At bottom, the Does wanted another shot in the  event their claims were dismissed. But pleading  is not like playing darts: a plaintiff can't keep  throwing claims at the board until she gets one  that hits the mark. See id.


34
C.  Summary Judgment on Jane C.'s Fraud Claim


35
Jane C. filed an additional claim (count VIII)  alleging actual and constructive fraud. The  essence of her claim was that Howe officials,  Merritt and Cowles, intentionally misrepresented  the conditions at Howe in order to induce her to  attend the school. She claimed that the officials  told her she would be protected at Howe; she also  claims that the school's promotional materials  implicitly represented that she would be safe and  protected from harm. The district court granted  summary judgment on both theories, and so our  review is once again de novo. L.R.J. Ryan v.  Wersi Electronic GmbH and Co., 59 F.3d 52, 53  (7th Cir. 1995).


36
Under Indiana law, to prove an actual fraud  claim, a plaintiff must demonstrate: "(1) a  material misrepresentation of past or existing  fact which (2) was untrue, (3) was made with  knowledge of or in reckless ignorance of its  falsity, (4) was made with the intent to deceive,  (5) was rightfully relied upon by the complaining  party, and (6) which proximately caused the  injury or damage complained of." Lawyers Title  Ins. Corp. v. Pokraka, 595 N.E.2d 244, 249 (Ind.  1992), quoted in Lycan v. Walters, 904 F. Supp. 884, 897 (S.D. Ind. 1995). "[A]ctual fraud may  not be based on representations regarding future  conduct, or on broken promises, unfulfilled  predictions or statements of existing intent  which are not executed." Lycan, 904 F. Supp. at  897, citing Biberstine v. New York Blower Co.,  625 N.E.2d 1308, 1315 (Ind. Ct. App. 1993).


37
There are several problems with Jane C.'s  allegations of actual fraud. First, Jane C. did  not state in her deposition that either defendant  Cowles or Merritt personally misrepresented any  facts to her. She said only that she saw Cowles  and Merritt from time to time around the school  and that her only personal contact with both  defendants was when she went to them to appeal  some demerits. She met with neither of these  defendants prior to enrolling in the school.


38
Second, the sorts of statements on which Jane  C. seeks to hang her fraud claim relate generally  to the school's objectives for students'  education upon enrollment. For example, when Jane  C. visited the school for an initial interview,  she and her parents met with the admissions  director, Mr. Cox, for about an hour. Mr. Cox  explained how everything at the school worked,  including the disciplinary system, and he said  that she would be protected and safe from harm.  (Jane C. could not remember precisely what she  understood she would be protected from.) Jane C.  also pointed to Howe promotional brochures and  the school's rules and regulations to support her  fraud claim. The Howe brochures contain broad  statements of the school's goals and objectives  for its students' education (e.g., "complete  preparatory training . . . can only be achieved  with a limited number of serious minded cadets.  Therefore selection of new students must be  carefully made"; "Howe will consider any student  for admission who demonstrates average to above  average academic ability, is of good moral  character and proven conduct, and who shows a  willingness to attend."). The rules and  regulations contain more information about Howe's  "philosophy and objectives" and explain the  school's disciplinary system in detail. This kind  of promise of future conduct or objectives does  not amount to actionable fraud under Indiana law,  and the district court was therefore correct to  grant summary judgment on the actual fraud claim.


39
Although promises of future conduct do not give  rise to claims of actual fraud, they can, in some  instances, give rise to a claim of constructive  fraud. Estates of Kalwitz v. Kalwitz, 717 N.E.2d 904, 913 (Ind. Ct. App. 1999). Constructive fraud  arises by operation of law when there is a course  of conduct which, if sanctioned by law, would  secure an unconscionable advantage, whether or  not there is actual intent to defraud. Wells v.  Stone City Bank, 691 N.E.2d 1246, 1250 (Ind. Ct.  App. 1998). The elements of constructive fraud  under Indiana law are: (1) a duty existing by  virtue of the relationship between the parties;  (2) representations or omissions made in  violation of that duty; (3) reliance on the  deceptive statements or omissions by the  complaining party; (4) injury as a result of this  reliance; (5) the gaining of an advantage by the  defrauding party over the complaining party. Id.  at 1250-51. See also Paulson v. Centier Bank, 704 N.E.2d 482, 490-91 (Ind. Ct. App. 1998). "Any  breach of a duty arising from a confidential or  fiduciary relation, whereby the party at fault  without any actual fraudulent intent gains an  advantage at the expense of any one to whom he  owes such duty, amounts to a constructive fraud."  Hall v. Indiana Dept. of State Revenue, 351 N.E.2d 35, 38 (Ind. Ct. App. 1976), quoting  Gorham v. Gorham, 103 N.E. 16, 18 (Ind. Ct. App.  1913).


40
Jane C. claims that the defendants failed to  inform her that the conduct of students and  employees could be inappropriate and even  dangerous, that the defendants did not provide  her with this information out of their desire to  induce her to attend the school (as part of a  plan to increase female enrollment to bring in  more tuition dollars), and that this omission of  material fact amounted to constructive fraud. The  problem with Jane C.'s claim is that prior to her  enrollment, the defendants probably owed her no  duty, see Wickey v. Sparks, 642 N.E.2d 262, 266  (Ind. Ct. App. 1994), and so she cannot establish  the first element of a constructive fraud claim.  Even if Indiana would recognize the "potential  student - private school" recruitment  relationship as the kind that gives rise to a  duty, her claim still cannot succeed. It would  then be analyzed exactly as her post-enrollment  claim is.


41
For purposes of the post-enrollment claim, we  assume that the school did owe her a duty to  supervise and protect her while she was a  student. See Miller v. Griesel, 308 N.E.2d 701,  706 (Ind. 1974). At the same time, however,  Indiana holds that schools are not insurers of  the safety of their pupils, nor are they strictly  liable for any injuries that occur. See Norman v.  Turkey Run Community School Corp., 411 N.E.2d 614, 617 (Ind. 1980).


42
Jane C. claims that the school should have told  her that the conduct of its students and  employees was inappropriate, that she ran a  substantial risk of harm from physical or mental  abuse if she attended, that she would need  counseling to avoid or remedy that harm from her  first day forward, and that the school would in  other ways be wanting. It omitted to make these  statements, she continues, because it wanted to  induce female cadets to attend the school in  order to get their tuition payments. The record,  however, does not support Jane C.'s assertions  that the school's omission to communicate these  alleged risks to her was deceptive. To the  contrary, the school had rules forbidding abusive  behavior, and the exhibits that Jane C. attached  to her motion in opposition to summary judgment  show that the school took disciplinary action  where it was aware that school rules had been  violated. Its alleged omissions therefore cannot  support the hypothesis of the type of deceitful  and sadistic behavior that Jane C. accuses Howe  of engaging in. Following Turkey Run, we believe  that Indiana would not require a school to  outline the worst case scenario that a potential  or actual student could confront, since its duty  is only to exercise reasonable care. In addition,  to the extent that the "unconscionable advantage"  factor of the Indiana constructive fraud tort is  an independent factor rather than a conclusion  from the first four, we doubt that the  institution's alleged desire to enroll more  female cadets is the sort of "unconscionable  advantage" that supports a claim. In Wells v.  Stone City Bank, supra, for example, the court  found an unconscionable advantage when a bank  created a sham transaction that generated  interest income for itself but no benefit for its  customer. See also Swain v. Swain, 576 N.E.2d 1281, 1283-84 (Ind. Ct. App. 1991) (finding  unconscionable advantage where plaintiff borrowed  money for defendant based upon defendant's  repeated promises to make payments on the debt  and to marry plaintiff); McDaniel v. Shepherd et  al., 577 N.E.2d 239 (Ind. Ct. App. 1991) (holding  that jury could find constructive fraud where  agent for insurance company told accident victim  she would do better without an attorney and then  paid her $1000 in exchange for a release from  liability for all "known and unknown" injuries).  Recruiting female students with literature and  statements that have not been shown to be  intentionally deceptive, and then collecting  normal tuition payments from them in exchange for  instruction, falls short of this standard.

D.  Discovery Rulings

43
It is apparent from the parties' briefs and the  court's rulings that discovery in these cases was  protracted and ugly. It went on for more than  four years. The plaintiffs apparently asked for  nearly every file in Howe's possession, and Howe  was uncooperative. Going through the record  exhaustively to determine whether the district  court abused its discretion is, however,  unnecessary (and in any event an exercise that  would be inconsistent with that standard of  review). Notwithstanding Jane C.'s claim to the  contrary, the contested discovery rulings did not  make a difference in the disposition of the  plaintiffs' claims. All claims except Jane C.'s  fraud claim were dismissed as time barred;  discovery could not have changed that fact. Nor  could it have changed the fact that the  allegations of fraud are legally insufficient: the allegedly fraudulent statements were promises  of future conduct, and therefore not actionable  as actual frauds; and there was no constructive  fraud because Howe had no unconscionable  advantage over her. The district court's  discovery rulings therefore do not amount to  reversible error, no matter how plaintiffs think  they should have been handled.

E.  Rule 59(e) Motion

44
Jane C. filed a motion to alter or amend the  judgment and for relief from judgment under Fed.  R. Civ. P. 59(e) and 60(b)(3); because she filed  it within 10 days of entry of the final judgment,  the court properly construed it as a Rule 59(e)  motion. See Helm v. Resolution Trust Corp., 43 F.3d 1163, 1166 (7th Cir. 1995). Jane C.'s motion  urged the court to reconsider its grant of  summary judgment because she maintained that  Merritt and Cowles had not produced all of the  evidence she had requested. Her discussion of the  missing evidence did not convince the court that  the grant of summary judgment was improper.


45
The district court did not abuse its discretion  in denying Jane C.'s motion. See Britton v. Swift  Trans. Co., Inc., 127 F.3d 616 (7th Cir. 1997)  (grant or denial of Rule 59(e) motion reviewed  for abuse of discretion). The court had all of  the evidence before it and was intimately  familiar with the defendants' conduct during  discovery. We see no reason to overturn the  district court's considered judgment.

IV

46
The judgment of the district court is Affirmed.